DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOSE LUIS RAYA,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-581

                               [April 23, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562010CF002470A.

   Jose Luis Raya, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *           *          *

   Not final until disposition of timely filed motion for rehearing.